DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  “the first inlet” in line 13 should read -- the first inlet end.--  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21 of U.S. Patent No. 10,850,295 (‘295 hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions have the features of a irrigation sprinkler with an elongate body, a smaller elongate body, nozzle, valve assembly and open/closed configurations. Even though, claim 1 of ‘295 fails to recite a smaller elongate body of the sprinkler configured to be disposed within and telescope upward and then downward relative to the elongate body of the sprinkler, claim 21 of ‘295 teaches this element and therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a smaller elongate body, as taught by claim 21 of ‘295, to claim 1 of ‘295, in order to provide a telescoping sprinkler head.
Application Claims
U.S. Patent No. 10,850,295 
1
1 and 21
9
21


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “a second inlet end and a second outlet end” in line 9. It is uncertain if “a first inlet end and a first outlet end” is already implied in the claims.
Claim 13 recites the limitation “the second port having an inlet located separately from the inlet of the first port and on an outer side wall of the valve body” in line 9. It is uncertain if the “second port” or the “inlet” is located on an outer side wall of the valve body. Clarification is respectfully requested. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 6,260,575. Brown hereafter) in view of Palmer et al. (US 4,848,661. Palmer hereafter).
With respect to claim 13, Brown discloses an irrigation sprinkler (Figs. 1-41, especially embodiment in Figs. 32-38) for releasably connecting to a downstream end of a pipe of a subterranean irrigation system, the sprinkler comprising: 
an elongate body (16 and 140) having a first passage therethrough, the elongate body comprising an inlet end (at 20) and an outlet end (at 22 and 24), the inlet end configured to (capable of) receive an inflow of fluid; 
a nozzle (18) rotatably mounted at or near the second outlet end, the nozzle comprising at least one channel fluidly coupled to the first passage of the elongate body and configured to allow an outflow of the fluid; 
a valve assembly (230) located upstream of the outlet end and downstream of the inlet end, the valve assembly comprising a valve body (140 and 234) and a valve (232), the valve body comprising a first port (250) and a second port (246), the first port having an inlet (inlet opening of 250) located on an upstream end of the valve body, the second port having an inlet (inlet opening of 246) located separately from the inlet of the first port and on an outer (under) side wall of the valve body, the second port having a second port axis different (vertically offset) from a longitudinal axis of the first port, the valve assembly having a closed configuration (Fig. 38) when the valve seals the inlet of the first port and an open configuration (Fig. 33) when the valve does not seal the inlet of the first port; and 
a filter (236, 124 and 125) disposed in the elongate body and operatively coupled to the nozzle and the valve, the filter having a screen (124) which filters particles out of the fluid, the filter preventing the valve from sealing the inlet of the first port when the nozzle is rotatably mounted at or near the outlet end and allowing the valve to seal the inlet of the first port when the nozzle is rotatably removed from the second outlet end.
Brown fails to disclose a smaller elongate body of the sprinkler configured to be disposed within and telescope upward and then downward relative to the elongate body of the sprinkler, the smaller elongate body having a second passage therethrough, the smaller elongate body comprising a second inlet end and a second outlet end.
However, Palmer teaches an irrigation sprinkler (Figs. 1-3), the sprinkler comprising: an elongate body (46 to 20) having a passage therethrough, the elongate body comprising an inlet end (at 26) and an outlet end (at 18), respectively; a nozzle (18) releasably mounted at or near the outlet end, the nozzle comprising at least one channel fluidly coupled to the passage of the elongate body; and a valve assembly (30) located upstream of the outlet end of the elongate body and downstream of the inlet end, the valve assembly disposed within the elongate body, the valve assembly comprising a valve body (32) and a valve (46). Palmer further teaches the irrigation sprinkler comprising for a smaller elongate body (defined by passage of 18. Fig. 2A) of the sprinkler configured to be disposed within and telescope upward and then downward relative to the elongate body, the smaller elongate body having a second passage therethrough, the smaller elongate body comprising a second inlet end (at 76) and a second outlet end (end connected to the nozzle).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a telescoping pop-up sprinkler, as taught by Palmer, to Brown’s nozzle, in order to provide a retractable telescoping pop-up sprinkler (Col. 4, lines 1-13 and Figs. 1-3). 
Alternatively, Brown fails to disclose the filter having a screen (flat mesh element). However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a screen in the device of Brown because this device is well known in the art.  A skilled artisan would have had a reasonable expectation of success in using a screen because the selection of a known device based on its suitability for its intended purpose is sufficient since only the expected results would be attained.  Furthermore, one having ordinary skill in the art would have been motivated to use a screen because such a change is a mere alternative and functionally equivalent filter.  And because such a change would only produce an expected result, i.e, filtering the fluid.  The use of alternative and functionally equivalent filter would have been desirable to those of ordinary skill in the art based on the economics and availability of components.
With respect to claim 14, Brown’s irrigation sprinkler modified by Palmer’s retractable telescoping pop-up sprinkler, Brown further discloses wherein the filter comprises a valve- engaging end (at 125) and a nozzle-engaging end (top of 124). 
With respect to claim 15, Brown’s irrigation sprinkler modified by Palmer’s retractable telescoping pop-up sprinkler, Brown and Palmer further disclose wherein the nozzle, the filter, the valve assembly, the first port, and the second port move with the smaller elongate body.
With respect to claim 16, Brown’s irrigation sprinkler modified by Palmer’s retractable telescoping pop-up sprinkler, Brown and Palmer further disclose wherein a location of the second port is fixed relative to the smaller elongate body when the valve assembly is in both the closed configuration and the open configuration (same configuration as the Applicant’s invention).
With respect to claims 19 and 20, Brown’s irrigation sprinkler modified by Palmer’s retractable telescoping pop-up sprinkler, Brown and Palmer disclose wherein at least a portion of the second port axis is parallel to the longitudinal axis of the first port and the elongate body.
Brown and Palmer fail to disclose wherein at least a portion of the second port axis forms an acute angle with the longitudinal axis of the first port (claim 19) and wherein at least a portion of the second port axis forms an acute angle with a longitudinal axis of the elongate body (claim 20).
However. a change in form (vertical spraying stream to slightly angled spraying stream) or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47. Changing a vertical spraying stream to a slightly angled spraying stream as a signal of a broken sprinkler does not provide any unexpected results. Both the vertical spraying stream and the slightly angled spraying stream can act as an alarm/indicator of a broken sprinkler in a field.

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to show the art with respect to an irrigation sprinkler: Larsen, Reeder et al., Morain et al., Galvis, Chuang, Davis and Shade.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        July 20, 2022